Opinion by
Mr. Justice Mitchell,
There were but two witnesses who testified as to the circumstances of the accident, the plaintiff and Haines. The plaintiff does not state that she either stopped, looked or listened before entering on the railroad crossing, though there was ample room, being space enough for four tracks, an unobstructed view at least in the direction from which the engine came, and it was light enough for the other witness Haines to see distinctly. What the plaintiff does say is very indefinite. “ I had crossed a couple of tracks, or three. . . . Will you tell us what track it was you stopped on ? I could not tell.” The other witness Haines, says he saw the engine “ just this side of Lehigh avenue,” which was the next street below Somerset, where the accident took place. For nearly if not quite a square therefore the engine was in sight of plaintiff, if she had looked. It was negligence in the first place to enter on the crossing without looking, and even after having started to cross, there is no room for any other deduction from the evidence than that the plaintiff did not look when she could have seen, or looking, took the chances of getting across in front of an engine in plain view.
Judgment affirmed.